Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The recitation of a launder cover system comprising a pivotal support member connected to the tank wall, a launder cover independently pivoted to the tank wall with the support member underneath it, where the cover is adjustable between a first position covering the launder channel and a second position exposing the channel and the support member supports the cover in the raised patentably distinguishes over the prior art of record. 
A terminal disclaimer for the prior patent 11,052,329 has been filed and approved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778